 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.1 Filed 11/25/20 Page 1 of 11




                     UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT
                          SOUTHERN DIVISION

CARL BARNETT,
                                      USDC Case No. 2:20-CV-13127
     Plaintiff,                       Hon: ____________________________

v.                                    Case No.: 20-013861-NO
                                      Hon.: Muriel Hughes
WALMART, INC. d/b/a WALMART,

     Defendant.

JENNIFER G. DAMICO (P51403)             RICHARD G. SZYMCZAK (P29230)
BUCKFIRE LAW FIRM                       PLUNKETT COONEY
Attorney for Plaintiff                  Attorney for Defendant
29000 Inkster Road, Ste. 150            38505 Woodward Ave., Ste. 100
Southfield, MI 48034                    Bloomfield Hills, MI 48304
(248) 569-4646 | Fax: 248) 281-1886     (810) 342-7007 | Fax: (248) 901-4040
Email: jennifer@buckfirelaw.com         rszymczak@plunkettcooney.com


                       NOTICE OF FILING REMOVAL

                  NOTICE OF REMOVAL TO FEDERAL COURT
                              VERIFICATION

                        CERTIFICATE OF SERVICE

                                      Respectfully submitted,

                                      PLUNKETT COONEY

                                   By: /s/Richard G. Szymczak____________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Ave., Ste.100
                                       Bloomfield Hills, MI 48304
Dated: November 25, 2020               (810) 342-7007
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.2 Filed 11/25/20 Page 2 of 11




                             STAT OF MICHIGAN
              IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

CARL BARNETT,

       Plaintiff,                                                Case No. 20-013861-NO
                                                                 Hon.: Muriel Hughes
vs.

WALMART, INC. d/b/a WALMART,
a misidentification of WAL-MART
STORES EAST, LP,

       Defendant.



JENNIFER G. DAMICO (P51403)                    RICHARD G. SZYMCZAK (P29230)
BUCKFIRE LAW FIRM                              PLUNKETT COONEY
Attorney for Plaintiff                         Attorney for Defendant
29000 Inkster Road, Ste. 150                   38505 Woodward Ave., Ste. 100
Southfield, MI 48034                           Bloomfield Hills, MI 48304
(248) 569-4646 | Fax: 248) 281-                (810) 342-7007 | Fax: (248) 901-
1886                                           4040
Email: jennifer@buckfirelaw.com                rszymczak@plunkettcooney.com


                             NOTICE OF FILING REMOVAL
______________________________________________________________________________________________

TO:
JENNIFER G. DAMICO (P51403)                               Wayne County Circuit Court
BUCKFIRE LAW FIRM                                         Clerk of the Court
Attorney for Plaintiff                                    2 Woodward Avenue
29000 Inkster Road, Ste. 150                              Detroit, MI 48226
Southfield, MI 48034
(248) 569-4646 | Fax: 248) 281-1886
Email: jennifer@buckfirelaw.com
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.3 Filed 11/25/20 Page 3 of 11




      PLEASE TAKE NOTICE that this Defendant WALMART, INC. d/b/a

WALMART has this day filed a Notice of Removal, a copy of which is attached

hereto, in the office of the Clerk of the United States District Court, Eastern

District of Michigan, Southern Division.


                                           PLUNKETT COONEY

                                     By: /s/Richard G. Szymczak________
                                         Richard G. Szymczak (P29230)
                                         Attorney for Defendant
                                         38505 Woodward Ave., Ste. 100
                                         Bloomfield Hills, MI 48304
                                         (810) 342-7007
Dated: November 25, 2020

                               PROOF OF SERVICE

               The undersigned certifies that on November 25,
               2020, a copy of the foregoing document was
               served upon the attorney(s) of record in this
               matter at their stated business address as
               disclosed by the records herein via:

                   Hand delivery               Overnight mail
                   U.S. Mail                   Facsimile
                   Email                       Electronic e-file

               I declare under the penalty of perjury that the
               foregoing statement is true to the best of my
               information, knowledge and belief.

                              /s/ Ann Marie Gordon




                                       2
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.4 Filed 11/25/20 Page 4 of 11




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                               SOUTHERN DIVISION

CARL BARNETT,
                                                USDC Case No. 2:20-CV-13127
       Plaintiff,                               Hon: ____________________________

v.                                              Case No.: 20-013861-NO
                                                Hon.: Muriel Hughes
WALMART, INC. d/b/a WALMART,
a misidentification of WAL-MART
STORES EAST, LP,

       Defendant.




JENNIFER G. DAMICO (P51403)                       RICHARD G. SZYMCZAK (P29230)
BUCKFIRE LAW FIRM                                 PLUNKETT COONEY
Attorney for Plaintiff                            Attorney for Defendant
29000 Inkster Road, Ste. 150                      38505 Woodward Ave., Ste. 100
Southfield, MI 48034                              Bloomfield Hills, MI 48304
(248) 569-4646 | Fax: 248) 281-1886               (810) 342-7007 | Fax: (248) 901-4040
Email: jennifer@buckfirelaw.com                   rszymczak@plunkettcooney.com



                     NOTICE OF REMOVAL TO FEDERAL COURT
______________________________________________________________________________________________

TO:    Clerk of the Court
       Jennifer G. Damico, Esq.

       NOW COMES Defendant WAL-MART STORES EAST, LP, misidentified as

WALMART, INC. d/b/a WALMART,, by and through its attorneys of record,
  Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.5 Filed 11/25/20 Page 5 of 11




PLUNKETT COONEY, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, file this

Notice of Removal based upon the following reasons:

       1.      On or about October 21, 2020, Plaintiff filed a civil action in the

Wayne County Circuit Court, State of Michigan, bearing Case No. 20-013861-NO,

in which Carl Barnett is the Plaintiff and WM is the Defendant. A copy of the

Complaint filed in the Wayne County Circuit Court is attached to this Notice of

Removal as Exhibit A.

       2.      This action, as alleged in the Complaint, is a suit brought by Plaintiff

against WM for negligence and premises liability.

       3.      This action is between citizens of different states. The Plaintiff is a

resident of the County of Wayne, State of Michigan (see Paragraph 1 of Exhibit

A). WM is a Delaware limited partnership whose members are WSE Management, LLC

and WSE Investment LLC, both of          which are Delaware limited liability companies based in

Arkansas). The sole member of both WSE Management, LLC and WSE Investment, LLC is

Wal-Mart Stores East, LLC, which is a Arkansas limited liability company with itsprincipal place

of business in Bentonville,Arkansas. The sole member of Wal-Mart Stores East LLC is Wal-Mart

Inc., formerly Wal-Mart Stores, Inc., a Delaware corporation with its principal place of business in

Bentonville,Arkansas




                                                 2
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.6 Filed 11/25/20 Page 6 of 11




      4.     WM is not a corporation created or organized under the laws of the

State of Michigan and does not have its principal place of business in the State of

Michigan.

      5.     The action filed by Plaintiff against WM is one involving complete

diversity of citizenship under 28 U.S.C. § 1332 as a civil action between citizens of

the State of Michigan and the State of Arkansas.

      6.     WM asserts it is more likely than not that the amount in controversy

sought by Plaintiff exceeds the jurisdictional requirements of 28 U.S.C. § 1332(a)

because Plaintiff specifically alleges total damages “in excess of $25,000.00”.

      7.     Plaintiff’s Complaint sets forth allegations that he suffered severe,

painful and permanent injuries to his body, and or an aggravation of pre-existing

conditions, including, but not limited to a traumatic brain injury, post traumatic

concussive headaches, back and knee injuries, and psychological injuries.

      8.     This Notice of Removal is timely filed within thirty (30) days after

the Complaint was filed and served upon WM, as the Complaint was served on

October 28, 2020.

      9.     A written notice of the filing of this Notice of Removal has been given

to all parties as required by law, and a proof of service is attached hereto as

Exhibit B.



                                         3
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.7 Filed 11/25/20 Page 7 of 11




      10.    A written notice of this Removal has been filed with the Clerk of the

Court for the Wayne County Circuit Court, State of Michigan, as provided by law.

      11.    Based upon the foregoing, WM is entitled to removal of this action to

the United States District Court for the Eastern District of Michigan, under 28

U.S.C. § 1441, et seq.

      WHEREFORE,         Defendant,    WALMART,        INC.   D/B/A     WALMART,

respectfully requests that it be allowed to effect removal of the within action from

the 3rd Circuit Court for the County of Wayne, State of Michigan, to the United

States District Court for the Eastern District of Michigan.

                                              Respectfully submitted,

                                              PLUNKETT COONEY

                                       By: /s/Richard G. Szymczak____________
                                           Richard G. Szymczak (P29230)
                                           Attorney for Defendant
                                           38505 Woodward Ave., Ste. 100
                                           Bloomfield Hills, MI 48304
Dated: November 25, 2020                   (810) 342-7007




                                          4
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.8 Filed 11/25/20 Page 8 of 11




                       UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT
                            SOUTHERN DIVISION

CARL BARNETT,
                                           USDC Case No. 2:20-CV-1327
      Plaintiff,                           Hon: ____________________________

v.                                         Case No.: 20-013861-NO
                                           Hon.: Muriel Hughes
WALMART, INC. d/b/a WALMART,

      Defendant.



JENNIFER G. DAMICO (P51403)                 RICHARD G. SZYMCZAK (P29230)
BUCKFIRE LAW FIRM                           PLUNKETT COONEY
Attorney for Plaintiff                      Attorney for Defendant
29000 Inkster Road, Ste. 150                38505 Woodward Ave., Ste. 100
Southfield, MI 48034                        Bloomfield Hills, MI 48304
(248) 569-4646 | Fax: 248) 281-1886         (810) 342-7007 | Fax: (248) 901-4040
Email: jennifer@buckfirelaw.com             rszymczak@plunkettcooney.com



                                 VERIFICATION



      RICHARD G SZYMCZAK, first being duly sworn, states that he is the

attorney for Defendant and that the foregoing Notice of Removal is true in

substance and in fact to the best of his knowledge, information, and belief.
 Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.9 Filed 11/25/20 Page 9 of 11




                                         Respectfully submitted,

                                         PLUNKETT COONEY


                                   By: /s/Richard G. Szymczak____________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Ave., Ste. 100
                                       Bloomfield Hills, MI 48304
Dated: November 25, 2020                (810) 342-7007




                                     2
Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.10 Filed 11/25/20 Page 10 of 11




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                               SOUTHERN DIVISION

CARL BARNETT,
                                                USDC Case No. 2:20-CV-13127
       Plaintiff,                               Hon: ____________________________

v.                                              Case No.: 20-013861-NO
                                                Hon.: Muriel Hughes
WALMART, INC. d/b/a WALMART,

       Defendant.



JENNIFER G. DAMICO (P51403)                       RICHARD G. SZYMCZAK (P29230)
BUCKFIRE LAW FIRM                                 PLUNKETT COONEY
Attorney for Plaintiff                            Attorney for Defendant
29000 Inkster Road, Ste. 150                      38505 Woodward Ave., Ste. 100
Southfield, MI 48034                              Bloomfield Hills, MI 48304
(248) 569-4646 | Fax: 248) 281-1886               (810) 342-7007 | Fax: (248) 901-4040
Email: jennifer@buckfirelaw.com                   rszymczak@plunkettcooney.com



                               CERTIFICATE OF SERVICE
______________________________________________________________________________________________

       I hereby certify that on November 25, 2020, I electronically filed

Defendant’s Notice of Filing Removal, Notice of Removal to Federal Court,

Verification, and Certificate of Service with the Clerk of the Court using the

ECF system, or in the alternative, I have mailed by United States Postal Service

to any parties that are not ECF participants.
Case 2:20-cv-13127-LVP-APP ECF No. 1, PageID.11 Filed 11/25/20 Page 11 of 11




                                         Respectfully submitted,

                                         PLUNKETT COONEY


                                   By:/s/Richard G. Szymczak________
                                       Richard G. Szymczak (P29230)
                                       Attorney for Defendant
                                       38505 Woodward Ave., Ste. 100
                                       Bloomfield Hills, MI 48304
                                       (810) 342-7007
Open.13046.05067.25298598-1




                                     2
